Citation Nr: 0821518	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether the veteran is eligible for VA pension benefits.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and pulmonary tuberculosis (claimed 
as an upper respiratory condition).


REPRESENTATION

Veteran represented by:	Rick Little, Bill Smith 
Homeless Veterans Project


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran served in the Army National Guard from June 1973 
to June 1981.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of January 2003 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

In a written statement received in February 2007, the 
veteran's representative is raising a claim for payment of VA 
pension benefits, which the RO awarded the veteran in a 
Decision Review Officer decision dated January 2004.  
Although the RO notified the veteran of this action, it did 
not follow up by paying the veteran the pension benefits.  
Subsequently, in a Decision Review Officer decision dated 
July 2006, the RO determined that the initial decision was 
erroneous.  The Board refers the matter of whether the 
veteran is entitled to the payment of the pension benefits 
during the interim period to the RO for any action, if 
appropriate. 

In a written statement received in May 2008, the veteran's 
representative raises another, related claim for appellate 
review.  The Board refers this claim, best characterized as 
whether the RO properly terminated the veteran's VA pension 
benefits without prior notice to the veteran, to the RO for 
appropriate action. 

In a written statement received in January 2004, the veteran 
indicated that, based on the January 2004 award of VA pension 
benefits, he wished to withdraw his claim of entitlement to 
service connection for respiratory problems.  Given that the 
pension award has since been terminated based on error in the 
January 2004 decision, the Board does not accept the 
veteran's January 2004 statement as a withdrawal of the 
service connection claim and has included it as an issue on 
appeal.

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims that he is eligible for VA pension 
benefits and entitled to service connection for a respiratory 
disorder.  Additional action is necessary before the Board 
decides these claims.  

VA may award a veteran pension benefits if the veteran has 
qualifying service and is permanently and totally disabled.  
38 U.S.C.A. §§ 1502, 1521 (West 2002).  
Qualifying service is defined as "active military, naval, or 
air service" during the following time periods: (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(a), 
(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2007).

For VA pension benefit purposes, the term "period of war" 
means the Mexican border period, World War I, World War II, 
the Korean conflict, the Vietnam era, the Persian Gulf War, 
and the period beginning on the date of any future 
declaration of war by the Congress and ending on the date 
prescribed by Presidential proclamation or concurrent 
resolution of the Congress.  38 U.S.C.A. § 1501(4) (West 
2002).  The Vietnam era has been determined to comprise the 
period from February 28, 1961 to May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period, and from August 5, 1964 to May 7, 1975, in all other 
cases.  38 C.F.R. § 3.2(f) (2007). 

A veteran is defined as a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

In this case, the veteran served during a period of war, as 
defined above, but in the Army National Guard.  Therefore, to 
be entitled to pension benefits, the evidence must establish 
that, during a period of active duty for training, the 
veteran became disabled from a disease or injury incurred or 
aggravated in the line of duty, or during a period of 
inactive duty training, he became disabled from an injury 
incurred or aggravated in the line of duty.  The veteran 
alleges that he developed a disabling respiratory disorder 
during such service, but given the absence of critical 
service medical and personnel records, the Board cannot 
verify this allegation.  Rather, all medical and personnel 
records from the veteran's service in the Army National Guard 
and treatment records from Fort Ord Hospital, where the 
veteran allegedly received respiratory treatment in 1973 and 
1974, must be obtained so that the Board can identify all of 
the veteran's periods of active duty for training and 
inactive duty training and determine whether the veteran 
became disabled during any one such period.  

The Board REMANDS this case for the following action:

1.  After obtaining any necessary 
authorization, request, obtain and 
associate with the claims file records of 
the veteran's 1973 and 1974 treatment at 
Fort Ord Hospital for respiratory 
difficulties.

2.  Exhaust all avenues of development in 
an effort to obtain the veteran's service 
medical records from his June 1973 to 
June 1981 period of service in the Army 
National Guard.

3.  Exhaust all avenues of development in 
an effort to obtain the veteran's service 
personnel records, which list his periods 
of active duty for training and inactive 
duty training.

4.  Thereafter, readjudicate the 
veteran's claims based on all of the 
evidence of record.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



